SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1404
CAF 10-01820
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF ALEXA P. AND AIRIANA P.
---------------------------------------------
ONTARIO COUNTY DEPARTMENT OF SOCIAL SERVICES,                      ORDER
PETITIONER-RESPONDENT;

JAIME P., RESPONDENT-APPELLANT.


DEETZA G. BENNO, BATH, FOR RESPONDENT-APPELLANT.

JOHN W. PARK, COUNTY ATTORNEY, CANANDAIGUA (HOLLY A. ADAMS OF
COUNSEL), FOR PETITIONER-RESPONDENT.

MARYBETH D. BARNET, ATTORNEY FOR THE CHILDREN, CANANDAIGUA, FOR ALEXA
P. AND AIRIANA P.


     Appeal from an order of the Family Court, Ontario County (William
F. Kocher, J.), entered August 4, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
transferred guardianship and custody of the subject children to
petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Shawn A. [Milisa C.B.], 85 AD3d 1598, lv
denied 17 NY3d 713).




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court